DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 16/437,227 are currently pending and have been examined. Applicant amended claims 1, 8, and 15.

Response to Arguments/Amendments
The previous rejections of claims 1-20 under 35 USC § 101 are withdrawn. Applicant amended each of independent claims 1, 8, and 13 to recite limitations, e.g., causing . . . the first autonomous vehicle to autonomously navigate to a particular location, that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Therefore, the previous rejections of claims 1-20 under § 101 are withdrawn.

Applicant’s arguments regarding the previous rejections of claims 1-7 under 35 USC § 102/103 have been fully considered but are not persuasive. The previous rejections are maintained.
Regarding independent claim 1, Applicant argues that Selvam does not teach any kind of model or models that are “based at least in part on the data describing the travel completed by the plurality of different autonomous vehicles” and “data describing travel completed by a plurality of different human-driven vehicle.” Examiner disagrees.
Selvam discloses an autonomous fleet simulation model that is generated based on the autonomous fleet data and other parameters. See Fig. 4 and ¶ [0050]. In one embodiment, for example, the autonomous fleet simulator may use data from previous autonomous rides as well as non-autonomous rides to determine how many additional vehicles would be needed to service increased demand. See ¶ [0037]. The simulator of Selvam uses both autonomous and non-autonomous vehicle data in the simulation model. Therefore, Selvam teaches generating, by the one or more computing devices and based at least in part on the data describing the travel completed by the plurality of different autonomous vehicles, data describing travel completed by a plurality of different human-driven vehicles within the geographic area, and the data indicating the one or more model parameters, one or more models indicating one or more effects of the plurality of different autonomous vehicles on a transportation market for the geographic area (i.e., an autonomous fleet simulation model is generated based on the autonomous fleet data and other parameters, including data from autonomous rides and non-autonomous rides). Therefore, Applicant’s arguments are not persuasive. The previous rejection of claim 1 under § 102 is maintained.
Applicant does not present any separate arguments regarding dependent claims 2-7. Therefore, the previous rejections of claims 2-7 under § 102 or 103 are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Selvam et al. (US 2019/0011931 A1, “Selvam”).

	Regarding claim 1, Selvam discloses dynamic modeling and simulation of an autonomous vehicle fleet using real-time autonomous vehicle sensor input and teaches:
receiving, by one or more computing devices and from a plurality of different autonomous vehicles, data describing travel completed by the plurality of different autonomous vehicles within a geographic area (at 404, autonomous fleet data for the geographical region is received, where the data may include deployment locations and autonomous vehicle route data – see at least Fig. 4 and ¶ [0047]; autonomous fleet data is received, such as current and historical locations – see at least ¶ [0013]); 
receiving, by the one or more computing devices, data indicating one or more model parameters for the geographic area (autonomous fleet simulation model can receive parameters which can be modified in order to model various outcomes – see at least ¶ [0013]); 
generating, by the one or more computing devices and based at least in part on the data describing the travel and the data indicating the one or more model parameters, one or more models indicating one or more effects of the plurality of different autonomous vehicles on a transportation market for the geographic area (at 410, an autonomous fleet simulation model is generated based on the autonomous fleet data and other parameters – see at least Fig. 4 and ¶ [0050]; the autonomous fleet simulator may use data from previous autonomous rides as well as non-autonomous rides to determine how many additional vehicles would be needed to service increased demand. See ¶ [0037]); 
generating, by the one or more computing devices and based at least in part on the one or more models, data indicating instructions for at least one autonomous vehicle of the plurality of different autonomous vehicles (at 512, updated autonomous fleet instructions are generated based on the autonomous fleet simulation model – see at least Fig.5 and ¶ [0054]); and 
communicating, by the one or more computing devices and to the at least one autonomous vehicle, the data indicating the instructions for the at least one autonomous vehicle (at 512, the fleet instructions are sent to one or more autonomous vehicles in the fleet – see at least Fig. 5 and ¶ [0054[).  

Regarding claim 3, Selvam further teaches:
receiving data indicating one or more capabilities of one or more autonomous vehicles configurable to operate within the geographic area (received fleet data 336 may include data describing fleet constraints – see at least ¶ [0042]; fleet data may describe characteristics of various autonomous vehicles in the fleet, such as seating capacity, ride status, vehicle status (e.g., charge status, fuel status, maintenance status, cleaning status) – see at least ¶ [0013]); and 
generating the one or more models comprises generating the one or more models based at least in part on the data indicating the one or more capabilities of the one or more autonomous vehicles (model may be based on fleet data – see at least ¶ [0042]). 

Regarding claim 4, Selvam further teaches:
receiving data indicating one or more of a date, time, time of day, day of week, week of month, or month of year (input to autonomous fleet simulation system 302 may include time to charge and time for service – see at least ¶ [0041]); and 
generating the one or more models comprises generating the one or more models based at least in part on the data indicating the one or more of the date, time, time of day, day of week, week of month, or month of year (inputs are used to create autonomous fleet simulation model 333 – see at least ¶ [0041]).  

Regarding claim 5, Selvam further teaches:
receiving, by the one or more computing devices, data indicating availability of one or more autonomous vehicles configurable to operate within the geographic area (fleet data may describe characteristics of various autonomous vehicles in the fleet, such as seating capacity, ride status, vehicle status (e.g., charge status, fuel status, maintenance status, cleaning status) – see at least ¶ [0013]; i.e., if the vehicle is being maintained or cleaned it is not available); and 
generating the one or more models comprises generating the one or more models based at least in part on the data indicating the availability of the one or more autonomous vehicles (model may be based on fleet data – see at least ¶ [0042]).  

Regarding claim 6, Selvam further teaches:
wherein: 
the plurality of different autonomous vehicles is associated with a first provider of autonomous vehicles (matching system that provides vehicles to riders – see at least ¶ [0018]; simulation system take inputs collected from administrators, such as geographic data and any restrictions, fleet size, ride data, and/or infrastructure data – see at least ¶ [0019]); 
the one or more autonomous vehicles are associated with a second provider of autonomous vehicles (user of autonomous computing device 226 – see at least ¶ [0027]); 
the first provider is different and distinct from the second provider (administrators and matching system v. user); 
the method comprises 
providing, by the one or more computing devices and to a computing system associated with the second provider, an application programming interface (API) (data collection interface 706 may be configured to support interfaces for each data collection device – see at least Fig. 7 and ¶ [0062]; AV interface 208 may include software configured to send and receive information between matching system 202 and autonomous computing devices 226 – see at least Fig. 2 and ¶ [0026]; information may include vehicle status information – see at least ¶ [0026]; vehicle information may be collected form APIs – see at least ¶ [0028]); and 
receiving the data indicating the availability comprises receiving the data indicating the availability from the computing system associated with the second provider via the API (management system 602 may receive data from providers through applications executing on their respective devices – see at least Fig. 6 and ¶ [0057]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Selvam in view of Sakata et al. (US 2018/0216947 A1, “Sakata”).

Regarding claim 2, Selvam further teaches:
receiving data indicating one or more weather conditions for the geographic area (data is collected from various data collection devices 704, including weather data – see at least ¶ [0062]);
generating the one or more models comprises generating the one or more models based at least in part on the data (at step 410, autonomous fleet simulation model is generated based on the autonomous fleet data and other parameters – see at least Fig. 4 and ¶ [0050])

Selvam fails to teach the data indicating the one or more weather conditions.

However, Sakata discloses a vehicle control apparatus and method and teaches:
generating the one or more models based at least in part on the data indicating the one or more weather conditions (demand prediction is determined based on weather forecast – see at least ¶ [0143]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic modeling and simulation of an autonomous vehicle fleet using real-time autonomous vehicle sensor input of Selvan to generate models using weather condition data, as taught by Sakata, to determine demand based on weather in order to move vehicles to high demand locations (Sakata at ¶ [0118], [0120]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Selvam in view of Wilhelm (US 10,655,966 B2).

Regarding claim 7, Selvam further teaches:
receiving, by the one or more computing devices, data indicating one or more of a capability or availability of a [non-autonomous automobile] mode of transit configurable to operate within the geographic area (inputs may include data from other non-autonomous vehicles – see at least ¶ [0019]; driver may indicate in an app ); and 
generating the one or more models based at least in part on the data indicating the one or more of the capability or availability of the non-automobile mode of transit (inputs for model may include data form other non-autonomous vehicles – see at least ¶ [0019]; fleet simulator may use data from non-autonomous rides to determine how many additional vehicles, e.g., autonomous and non-autonomous, are needed to service demand – see at least ¶ [0037]; model may be based on various parameters for a marketplace that encompasses autonomous vehicles and non-autonomous vehicles – see at least ¶ [0046]).  
	
However, Selvam fails to teach the mode of transit being a non-automobile mode of transit.  

	However, one of the purposes of the model of Selvam is to optimize placement of autonomous and non-autonomous resources (see ¶ [0017]). Wilhelm discloses a fleet distribution circuit that controls each vehicle based on history of use patterns of the vehicle and/or based on publicly available transportation system information (see 6:18-30).  Optimal fleet distribution strategies may be based on demand predictions and real-time supply (see 14:4-15). In other words, like Selvam, Wilhelm optimizes placement of vehicles. Unlike Selvam, Wilhelm utilizes public transportation information to optimize placement of resources.

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic modeling and simulation of an autonomous vehicle fleet using real-time autonomous vehicle sensor input of Selvan to receive data indicating capability or availability of a non-automobile mode of transit, as taught by Wilhelm, to generate models that optimize fleet distribution (Selvam at ¶ [0017]; Wilhelm at 14:4-15).

Allowable Subject Matter
Claims 8-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/AARON L TROOST/Primary Examiner, Art Unit 3666